Royse, J.,
concurring: I agree with the majority’s conclusion that evidence of breath alcohol concentration derived from tests taken more than two hours after the defendant’s operation of an automobile is admissible. This conclusion is supported by K.S.A. 1997 *441Supp. 8-1013(f), K.S.A. 1997 Supp. 8-1006(a), and State v. Armstrong, 236 Kan. 290, 689 P.2d 897 (1984).
I respectfully disagree with the majority’s analysis of the sufficiency of the evidence issue. The majority concludes that the record contains other evidence, aside from die intoxilyzer test, which shows that Sliva was intoxicated. But Sliva was not convicted of driving while under the influence of alcohol pursuant to K.S.A. 1997 Supp. 8-1567(a)(3). He was convicted under 8-1567(a)(l), which requires proof of a breath alcohol concentration of .08 or more. The majority opinion fails to explain how this other evidence shows that Sliva was driving with a breath alcohol concentration of .08 or more.
I further disagree with the majority’s interpretation that Armstrong only recommends expert testimony but does not require it. We must be cautious about construing Armstrong in connection with a sufficiency question, because Armstrong addressed a question of admissibility, not sufficiency. Nevertheless, if Armstrong is to be read as sending any signal, its repeated references to expert testimony which extrapolates from the results of delayed blood tests indicate the court is well aware of the pitfalls of allowing a jury to speculate about a defendant’s breath alcohol level at one time based upon tests taken much later. See Com. v. Modaffare, 529 Pa. 101, 601 A.2d 1233 (1992) (finding absence of expert testimony left jury to speculate about driver’s blood alcohol level at critical time while he was driving).
Based on the sequence of events in this case, however, I concur with the majority opinion that there was sufficient evidence to support Sliva’s conviction. As stated in Armstrong:
“We recognize that blood alcohol content does not remain constant and the defendant might have had more or less alcohol in his blood when he was driving than he did when the sample was taken. It has been found that the peak alcohol level may be reached any time from 40 to 70 minutes after consumption. [Citation omitted.] From this point, alcohol is eliminated from the system at the rate of approximately .02% per hour, varying from .006% to .04% per hour. [Citation omitted.] . . . [I]t has been observed in other jurisdictions that the lapse of time usually favors a defendant who takes a blood alcohol test some time after termination of his driving because of the body’s ability to ‘bum off’ alcohol.” [Citations omitted.] 236 Kan. at 294-95.
*442Given a breath alcohol concentration of .114 taken at least 4 and Vz hours after Sliva last drove his car, there is sufficient evidence in the record that he drove while he had a breath alcohol concentration of .08 or more.